—Orders of disposition, Family Court, Bronx County (Ruth Jane Zuckerman, J.), entered September 17, 1991, which terminated the parental rights of the infant children and transferred their custody and guardianship to petitioner for purposes of adoption, unanimously affirmed, without costs.
Upon a determination that the children had been aban*112doned by their natural parents, the Family Court held a dispositional hearing, during which the children’s maternal grandmother was granted permission to intervene. Contrary to appellant’s unpreserved assertion, her status as a maternal grandmother does not entitle her to a "pre-emptive right” to custody of the children (Matter of Chiquita J., 170 AD2d 353, 354, lv denied 78 NY2d 852). Moreover, her reliance upon Matter of Michael B. (80 NY2d 299), does not support her claim to such preference. Finally, we find the court’s determination accords with the children’s best interests. Concur— Carro, J. P., Rosenberger, Kassal and Rubin, JJ.